Citation Nr: 1760808	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from June 1955 to June 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim, or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2017), Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2017).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.   

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85 (2017), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.

On the authorized audiological evaluation in October 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
80
75
LEFT
10
25
65
70
65

The average puretone threshold decibel loss was 59 dB in the right ear and 56 dB in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  The Veteran has not submitted any additional evidence suggesting his symptoms have worsened since this examination.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warrants a compensable rating at any time during the appeal period.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability rating, the Board notes the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465 at 469 (1994).  However, the Veteran is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the medical professionals who conducted the audiological testing rather than to the Veteran's lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable initial rating was warranted at any time during the appeal period.  Therefore, the claim for a compensable rating for bilateral hearing loss must be denied.

The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


